Citation Nr: 1703047	
Decision Date: 02/02/17    Archive Date: 02/15/17

DOCKET NO.  10-07 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel

INTRODUCTION

The Veteran, who is the appellant, served on active duty from October 1986 to July 2007. 

The matter before the Board of Veterans' Appeals (Board) on appeal arose during the appeal for a higher initial rating for the service-connected migraine headaches disability pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  See May 2014 VA headaches examination.  The Veteran filed the claim for service connection for the migraine headaches disability on August 1, 2007.  

In March 2015, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a videoconference Board hearing.  A transcript of the hearing is of record.

In June 2015, the Board remanded the issue of a TDIU for the period from May 29, 2014 to the Agency of Original Jurisdiction (AOJ) in order to provide the Veteran with notice pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), and to obtain the Veteran's Vocational Rehabilitation folder, and for a TDIU application (VA Form 21-8940).  Because the above-referenced development has been completed, the Board finds that the AOJ substantially complied with the June 2015 Board remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  The June 2015 Board decision also concluded that the issue of a TDIU for the period prior to May 29, 2014 was not before the Board on appeal because the issue of a TDIU was denied in a prior final rating decision in September 2011, and that the TDIU was reraised under Rice during the May 29, 2014 VA headaches examination (VA examiner opined that the Veteran was not able to work due to frequency of migraine headaches). 

The Veteran then appealed the June 2015 Board decision to the United States Court of Appeals for Veterans Claims (Court or CAVC).  In October 2015, subsequent to the Board's June 2015 Remand, the AOJ granted service connection for a psychiatric disability and assigned an effective date and initial disability rating to August 1, 2007.  The effect of the October 2015 rating decision to grant service connection for a psychiatric disability and assign an initial rating retroactive to the date of claim for service connection for a psychiatric disability (August 1, 2007) was that the issue of a TDIU retroactively attached to the psychiatric (initial) rating issue for the period from August 1, 2007.  See Rice, 22 Vet. App. 447.  However, as explained below, the Board is granting a TDIU from November 30, 2008 (the date the Veteran last worked full time).

In March 2016, the Secretary of VA and a representative of the Veteran (parties) filed a Joint Motion for Remand (JMR).  In the JMR, the parties agreed that the Board failed to provide an adequate statement of reasons and bases with respect to the issue of a TDIU for the period prior to May 29, 2014.  The basis of the JMR was that the June 2015 Board decision did not discuss or otherwise consider VA Fast Letter 13-013, which was recently incorporated into the M21-1MR at IV.11.2.F.4.m.  The JMR reached this agreement without apparent awareness or consideration of the regulatory provisions at 38 C.F.R. § 19.5 (2016) ("The Board is not bound by Department manuals, circulars, or similar administrative issues").  The JMR also does not indicate recognition that the administrative manual provisions are based upon the Court's precedential decision in Rice.  As a result, by a March 2016 Court Order that adopted the JMR by the court clerk without review by a judge of the Court, the Court remanded the issue of a TDIU for the period prior to May 29, 2014 for action consistent with the terms of the JMR.  

By way of history, in May 2010, the Veteran filed a claim for a TDIU after VA Vocational Rehabilitation and Employment Services determined that it was infeasible for the Veteran to benefit from services to return to competitive employment.  In the September 2011 rating decision, the Regional Office (RO) denied TDIU.  The Veteran did not file a timely Notice of Disagreement (NOD) or submit any new and material evidence with respect to the claim for a TDIU within the applicable one year period.  See 38 C.F.R. § 3.156(b) (2016); Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007).  As such, the September 2011 rating decision denying entitlement to a TDIU ordinarily would have become final.  38 U.S.C.A. § 7105(b); 38 C.F.R. §§ 3.104, 20.1103 (2016).  However, the October 2015 rating decision granted service connection for a psychiatric disability, initially assigning a noncompensable disability rating effective August 1, 2007 and, on May 29, 2014, a VA examiner opined that the Veteran was not able to work.

The JMR did not recognize or consider the retroactive effect of the October 2015 rating decision to grant service connection for a psychiatric disability and assign an initial rating retroactive to the date of claim for service connection for a psychiatric disability (August 1, 2007).  Had the parties to the JMR recognized the legal effect of the October 2015 rating decision, which by operation of the principle of attachment of TDIU to an open rating issue that the Court's precedential decision announced in Rice, rather than inferior procedural manual authority that is inapplicable to Board adjudications (see 38 C.F.R. § 19.5), this would have been a better legal basis for the JMR's agreement that the Board should recognize and adjudicate a TDIU for some period prior to May 29, 2014.  The effect of the October 2015 rating decision, which was rendered after the June 2015 Board remand but prior to the March 2016 Court order, retroactively attached the TDIU issue to the psychiatric (initial) rating issue for the period from August 1, 2007.  

The JMR instead resorted to reliance on the M21-1MR (which incorporates into a VA procedure manual what is actually substantive law by the Court in Rice), which is not applicable to Board decision making (see 38 C.F.R. § 19.5 ("The Board is not bound by Department manuals, circulars, or similar administrative issues")), rather than on the applicable Court precedential legal authority of Rice.  Because the TDIU issue attaches to the retroactive initial rating for psychiatric disability for the full period from August 1, 2007, the question of TDIU reattaching to the migraine headaches rating issue following a final TDIU rating decision has been rendered moot.  

A reattachment of the TDIU issue to the headache rating issue, as suggested by the JMR, even if found to be legally possible, would not have resulted in a TDIU period prior to August 1, 2007.  The result of this Board decision is full compliance with the Court's March 2016 order, albeit on the basis of recognition of attachment of the TDIU issue to a different open rating issue (psychiatric initial rating) than was the basis for the JMR agreement (headache rating).  See Forcier v. Nicholson, 
19 Vet. App. 414, 425 (2006) (holding that the duty to ensure compliance with a Court Order extends to the terms of the agreement struck by the parties that forms the basis of the Joint Motion to Remand); cf. McBurney v. Shinseki, 23 Vet. App. 136, 140 (2009) (holding that the Board has a duty on remand to ensure compliance with the favorable terms stated in the Joint Motion or explain why the terms will not be fulfilled). 

Moreover, the JMR was issued prior to the September 2016 opinion by C.B. which indicated that the Veteran is unemployable due solely to the migraine headaches disability.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011).

While the issue on appeal was certified by the AOJ as two separate issues of a TDIU for the period prior to May 29, 2014 and a TDIU for the period from May 29, 2014, the Board has combined the issues into one issue, as shown on the title page, is granting a TDIU for the period from November 30, 2008, and, pursuant to the March 2016 JMR, will provide below further discussion of the effective date of the TDIU grant. 

As discussed in an October 2015 rating decision, the RO granted service connection for adjustment disorder with anxiety and depression (psychiatric disability), initially assigning a noncompensable (0 percent) disability rating effective August 1, 2007.  The Veteran filed a NOD with the initial rating assigned for the psychiatric disability, which was received in August 2016.  In September 2016 correspondence, the RO acknowledged receipt of the NOD and indicated that additional development may occur and that, if the claim could not be granted, a statement of the case would be issued.  As the record indicates that the NOD has been recognized by the RO, and development action is pending at the RO, this situation is distinguishable from Manlincon v. West, 12 Vet. App. 238 (1999), where a notice of disagreement had not been recognized.  In light thereof, and as additional action is pending at the RO, Manlincon is not applicable to the issue of initial rating for the psychiatric disability.

The Board has reviewed both the Veterans Benefits Management System (VBMS) and "Virtual VA" files so as to ensure a total review of the evidence.

FINDINGS OF FACT

1. For the period from August 1, 2007 to November 30, 2008, the Veteran worked full time as a store manager at Honey Baked Ham.  

2. For the TDIU period from November 30, 2008, the combined disability ratings for all the service-connected disabilities meet the minimum combined rating criteria under 38 C.F.R. § 4.16(a) (2016) for eligibility for a TDIU.

3. For the TDIU period from November 30, 2008, the Veteran is unable to maintain (follow) substantially gainful employment as a result of the service-connected migraine headaches disability.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the criteria for a TDIU have been met for the TDIU period from November 30, 2008.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110(b) (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and the representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In this case, the Board is granting a TDIU for the entire TDIU period for which the Veteran is eligible, that is, from November 30, 2008.  This grant of TDIU from November 30, 2008 constitutes a full grant of the benefit sought on appeal with respect to this claim because November 30, 2008 is the earliest period for which the Veteran is legally eligible for TDIU consideration in this case (because she was working full time for the period from August 1, 2007 to November 30, 2008).  See 38 C.F.R. § 4.16(a).  As there remains no aspect of this claim to be further substantiated, there is no further VCAA duty to notify or assist, or to explain compliance with VCAA duties to notify and assist.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

TDIU Legal Authority

VA will grant a TDIU when the evidence shows that a veteran is precluded, by reason of service-connected disabilities, from obtaining or maintaining "substantially gainful employment" consistent with the veteran's education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91.  The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 
5 Vet. App. 524, 529 (1993).  A threshold requirement, however, for eligibility for a TDIU under 38 C.F.R. § 4.16(a) is that, if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16(a).  Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age or the impairment caused by any non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

The term "unemployability," as used in VA regulations governing total disability ratings, is synonymous with an inability to secure or follow a substantially gainful occupation.  See VAOPGCPREC 75-91.  The issue is whether a veteran's service-connected disability or disabilities preclude him or her from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a "living wage").  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  In a claim for a TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that a veteran's service-connected disability or disabilities do not prevent him or her from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 
7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994). 

Further, in Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that, when a veteran is claiming TDIU based upon the combined effects of multiple service-connected disabilities, VA's duty to assist "does not require obtaining a single medical opinion regarding the combined impact of all service-connected disabilities."  See also Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011) (VA is not required to obtain an industrial survey from a vocational expert before making a TDIU determination but may choose to do so in an appropriate case).  Although VA must give full consideration, per 38 C.F.R. § 4.15, to "the effect of combinations of disability," VA regulations place responsibility for the ultimate TDIU determination on VA, not a medical examiner's opinion, although VA will weigh and consider any opinion that is part of the evidence as part of considering all evidence of record.  Geib, 733 F.3d at 1354; see also 38 C.F.R. § 4.16(a).  The ultimate issue of whether a TDIU should be awarded is not a medical question, but rather is a determination for the adjudicator.  See Moore v. Nicholson, 21 Vet. App. 211, 218 (2007) (ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator), rev'd on other grounds sub nom, Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).

A TDIU claim is a claim for increased compensation, and the effective date rules for increased compensation apply to a TDIU claim.  See Hurd v. West, 13 Vet. App. 449 (2000); Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The effective date for an increased rating for disability compensation will be the earliest date as of which it is factually ascertainable that an increase in disability occurred if a claim is received within one year from such date; otherwise, the effective date is the date of receipt of the claim.  38 U.S.C.A. § 5110(b)(2) (West 2014); 38 C.F.R. § 3.400(o)(2) (2016).  Alternatively, entitlement to a TDIU is potentially an element of all rating claims.  See Rice, 22 Vet. App. 447.  

A "claim" is defined as a formal or informal communication, in writing, requesting a determination of entitlement, or evidencing a belief in entitlement to a benefit and VA is required to identify and act on informal claims for benefits.  38 C.F.R. 
§§ 3.1(p), 3.155(a) (2016); see also Servello v. Derwinski, 3 Vet. App. 196, 
198-200 (1992).  Pursuant to 38 C.F.R. § 3.155, any communication or action indicating intent to apply for one or more VA benefits, including statements from a veteran's duly authorized representative, may be considered an informal claim.  Such an informal claim must identify the benefit sought.  38 C.F.R. § 3.1(p) defines application as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  See also Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 1999).  The date of receipt of a claim is the date on which a claim, information, or evidence is received by VA. 
38 C.F.R. § 3.1(r) (2016).

The relevant legal authority in this case also includes VA's General Counsel precedential decision at VAOPGCPREC 6-99, as modified by the Court's case law in Bradley v. Peake, 22 Vet. App. 280 (2008) and Buie, 24 Vet. App. at 250.  VAOPGCPREC 6-99 addressed questions of whether a claim for a TDIU may be considered when a schedular 100 percent rating is already in effect for one or more service-connected disabilities.  VA General Counsel interpreted that receipt of a 100 percent schedular rating for a service-connected disability rendered moot any pending claim for a TDIU, requiring dismissal of the TDIU claim.  See also Green v. West, 11 Vet. App. 472, 476 (1998); Vettese v. Brown, 7 Vet. App. 31, 
34-35 (1994); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997) (dismissal is the proper remedy to employ when an appeal has become moot).

In Bradley, 22 Vet. App. 280, the Court, taking a position contrary to the interpretation reached in VAOPGCPREC 6-99, held that, although no additional disability compensation may be paid when a total schedular disability rating is already in effect, a separate award of TDIU predicated on a single disability may form the basis for an award of special monthly compensation.  See id. (holding that there could be a situation where a veteran has a schedular total rating for a particular service-connected disability, and could establish a TDIU rating for another service-connected disability in order to qualify for special monthly compensation (SMC) under 38 U.S.C.A. § 1114(s) by having an "additional" disability of 60 percent or more ("housebound" rate)); see 38 U.S.C.A. § 1114(s) (West 2014).  In view of the issuance by the Court of its decision in Bradley, which recognized that it was possible for a veteran first to be awarded TDIU based on a single disability and subsequently receive schedular disability ratings for other conditions that would not duplicate in the count of disabilities for special monthly compensation purposes (that is, separate disabilities that could combine for a 60 percent disability rating), VA General Counsel partially withdrew VAOPGCPREC 6-99 to the extent it was inconsistent with Bradley.

VA has a "well-established duty" to maximize a claimant's benefits.  See Buie at 250; AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Bradley, supra.  This duty to maximize benefits requires VA to assess all of a claimant's disabilities to determine whether any combination of disabilities establishes entitlement to special monthly compensation under 38 U.S.C.A § 1114.  See Bradley at 294 (finding that special monthly compensation "benefits are to be accorded when a veteran becomes eligible without need for a separate claim").  Indeed, as noted in Bradley, VA must consider a TDIU claim despite the existence of a schedular total rating and award special monthly compensation under 38 U.S.C.A. § 1114(s) if VA finds the separate disability supports a TDIU independent of the other 100 percent disability rating.  See id. 

SMC is payable at the housebound rate where the veteran has a single service-connected disability rated as 100-percent disabling and, in addition, (1) has a service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability, and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  38 U.S.C.A. 
§ 1114(s); 38 C.F.R. § 3.350(i).

Subsection 1114(s) requires that a disabled veteran whose disability level is determined by the ratings schedule must have at least one disability that is rated at 100 percent in order to qualify for the special monthly compensation provided by that statute.  The Court declared, however, if a veteran were awarded a TDIU based on multiple underlying disabilities and then later receives a schedular disability rating for a single, separate disability that would, by itself, create the basis for an award of a TDIU, that the order of the awards was not relevant to the inquiry as to whether any of the disabilities alone would render him or her unemployable and thus entitled to a TDIU based on that condition alone.  Buie at 250.

TDIU Analysis

The Veteran contends that a TDIU is warranted because she is unemployable due to the service-connected disabilities.  Specifically, the Veteran asserted that she has not worked since 2008 due to the service-connected disabilities, including the headaches disability, which makes it difficult for her to hold down a job, and the psychiatric disability symptoms of depression and anxiety attacks.  See, e.g., May 2015 Board hearing transcript; June 2015 VA Form 21-8940.

The Board finds that the percentage ratings for the Veteran's service-connected disabilities meet the minimum combined rating criteria under 38 C.F.R. § 4.16(a) for eligibility for TDIU for the entire TDIU rating period from November 30, 2008.  During this period, the Veteran has a combined rating of more than 70 percent with more than one disability rated at more than 40 percent.  Based on the above, application of a TDIU under 38 C.F.R. § 4.16(a) is appropriate for the entire rating period from November 30, 2008, so long as the severity of the Veteran's disabilities render her unable to obtain or maintain substantially gainful employment.  See 
38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

After a review of all the lay and medical evidence, the Board finds that the evidence is in equipoise as to whether, for the entire TDIU period from November 30, 2008, the service-connected migraine headaches disability has rendered the Veteran unable to maintain (follow) substantially gainful employment.  Evidence weighing in favor of a finding of unemployability includes the Veteran's statements that she is unemployable due to the service-connected disabilities.  The May 2014 VA examiner also indicated that the Veteran is unable to work due to the frequency of the migraine headaches.

In September 2016, C.B., a vocational consultant, opined that it is at least as likely as not that the service-connected chronic migraine headaches disability, in and of itself, prevented the Veteran from securing and following substantially gainful employment after she left Honey Baked Ham in November 2008.  C.B. reasoned that the Veteran was employed as a manager with Honey Baked Ham from October 2007 to November 2008, at which time she concluded that she could not continue working due to recurring migraines.  C.B. noted that the Veteran has at least two or three severe migraines per month, each of which lasted two to three days, which would prevent the Veteran from maintaining any competitive employment whatsoever.  C.B. explained that if the Veteran reported to work with such symptoms she would not be able to maintain occupationally expected levels of concentration, persistence, and pace, and, therefore, would lose her job.  C.B. further explained that if the Veteran took sick leave due to these symptoms, she would likewise lose her job because her monthly absences of four to nine days would exceed the one sick day per month typically allowed by most employers.  C.B. added that the Veteran's other service-connected disabilities, especially sleep apnea and bilateral pes planus with plantar fasciitis, further add to her total unemployability profile but do not, in and of themselves, render her unemployable.  

Evidence weighing against a finding of unemployability includes an August 2015 decision by the U.S. Social Security Administration (SSA) that the Veteran was not disabled because, while migraines resulted in some limitations to the Veteran's ability to perform work-related activities, the Veteran could have adjusted to other work.  The December 2015 VA examination report shows that the Veteran completed a Master's degree.  The Veteran was granted VA vocational rehabilitation benefits in July 2014 because she was considered physically and mentally able to benefit from vocational rehabilitation.


Based on the foregoing, and resolving reasonable doubt in the Veteran's favor, the Board finds that, given the Veteran's functional limitations, the service-connected migraine headaches disability prevents the Veteran from performing the type of employment for which she is trained, including sedentary employment.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran is precluded from securing or maintaining substantially gainful employment due to the headaches disability; thus, the Board finds that a TDIU is warranted under 38 C.F.R. § 4.16(a) for the entire TDIU period from November 30, 2008.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

The Board finds that a TDIU is not warranted prior to November 30, 2008.  The Veteran has not asserted that she was unemployable for the period prior to November 30, 2008.  The evidence, including the Veteran's statements, shows that the Veteran was working full time until November 2008.  In June 2015, the Veteran wrote that the date on which service-connected disabilities affected full time employment was November 31, 2008.  The Board notes that this appears to be a typographical error and that the Veteran intended to write November 30, 2008.  See June 2015 VA Form 21-8940; see also September 2016 private opinion by C.B.  Moreover, during the Board hearing, the Veteran reported that she has not worked since 2008 due to the service-connected disabilities.  To the extent that the Veteran had any difficulties while working full time prior to November 30, 2008, the schedular rating criteria are intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  As such, the Veteran was already being compensated for any difficulties at work resulting from the service-connected disabilities for the rating period prior to November 30, 2008.  Based on the foregoing, the Board finds that the Veteran was not unemployable due to the service-connected headaches disability prior to November 30, 2008; therefore, a TDIU is not warranted for the rating period prior to November 30, 2008.  


Because the Board is granting a TDIU based on one-service connected disability (migraine headaches), which is rated as 50 percent disabling, in addition to other service-connected disabilities with a combined rating of 60 percent or more, the RO should consider the principles of  Bradley in implementing this Board decision by awarding the appropriate SMC.  See 38 U.S.C. § 1114.

ORDER

A TDIU for the rating period from November 30, 2008, and no earlier, is granted. 



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


